Citation Nr: 9922615	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1976.  

In May 1981 and in September 1988, the Board of Veterans' 
Appeals (Board) denied service connection for psychiatric 
disability, other than PTSD.

This case is before the Board on appeal from a July 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  A hearing was held 
before the undersigned Member of the Board at the RO in 
September 1995.  

In March 1996, the Board denied (1) the issue stated on the 
title page and, in addition, denied (2) a claim for 
compensation benefits under 38 U.S.C.A. § 1151 for dental 
problems, eye problems, psychiatric disability and headaches, 
as well as (3) a claim of entitlement to reentrance into 
vocational rehabilitation training after successfully 
completing a VA vocational rehabilitation training program.  
Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  An 
October 1998 "Joint Motion for Partial Dismissal, Partial 
Remand, and to Stay Proceedings" (hereafter Joint Motion) 
requested dismissal of enumerated issues (2) and (3) 
designated hereinabove and, with respect to the issue 
presently stated on the title page, requested that the 
Board's March 1996 denial of the same be vacated and remanded 
for development consistent with the Joint Motion.  It was 
further requested that claims alleging clear and unmistakable 
error relative to Board denials of service connection for 
psychiatric disability, dated in May 1981 and September 1988, 
be adjudicated by the Board incident to the remand.  The 
foregoing requested relief was granted by the Court in an 
unpublished disposition dated in late October 1998.  [redacted] 
[redacted] (U.S. Vet. App. [redacted]).  

In correspondence dated June 25, 1999, the representative, on 
the veteran's behalf, withdrew, though "without prejudice to 
refiling", the veteran's above-cited claims alleging clear 
and unmistakable error relative to Board denials of service 
connection for psychiatric disability, dated in May 1981 and 
September 1988.  Therefore, the lone issue yet on appeal is 
that stated on the title page.  


REMAND

The Board's disposition, in its March 1996 decision, of the 
issue stated on the title page implicated the provisions of 
38 C.F.R. § 3.156(a) (which bear on the criteria for 
determining whether new and material evidence to reopen a 
claim has been submitted) as those provisions were then 
interpreted by the Court.  However, as was noted in the 
above-cited Joint Motion, the interpretation accorded the 
provisions of 38 C.F.R. § 3.156(a) was modified in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Joint Motion also 
requested that the veteran, on remand, be afforded an 
opportunity "to submit additional evidence and argument" 
relative to the issue stated on the title page and that such 
issue be readjudicated in accordance with the provisions of 
38 C.F.R. § 3.156(a), as interpreted in Hodge, supra.  
Further development to facilitate the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
inform him of his opportunity to submit 
additional evidence and argument 
pertaining to the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for psychiatric disability, other than 
PTSD.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate, with consideration of the 
provisions of 38 C.F.R. § 3.156(a) as 
interpreted in Hodge, supra, the issue 
stated on the title page.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	WAYNE M. BRAEUER 
	 Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



